Order entered August 12, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-01664-CV

         FUJITSU NETWORK COMMUNICATIONS, INC., ET AL., Appellants

                                              V.

                 CIRCUIT-METALS, LLC D/B/A INTERMARC, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00787-2009

                                          ORDER
       We GRANT appellants/cross-appellees’ August 6, 2013 unopposed motion for an

extension of time to file a combined reply/cross-appellees’ brief. Their combined brief shall be

filed by August 15, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE